              Case 2:20-cv-00190-MJP Document 153 Filed 12/08/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          ANTHONY JAY BREDBERG,                            CASE NO. C20-190 MJP

11                                 Plaintiff,                ORDER DENYING MOTION TO
                                                             STRIKE UNTIMELY FILED
12                  v.                                       AMENDED COMPLAINT

13          RANDY MIDDAUGH, et al.,

14                                 Defendants.

15

16          This matter comes before the Court upon Defendants’ Motion to Strike Plaintiff’s

17   Untimely Filed Amended Complaint. (Dkt. No. 144.) Having reviewed the Motion and the

18   related record, the Court DENIES the Motion.

19          Plaintiff, who is proceeding pro se, filed his Amended Complaint on November 2, 2020,

20   when it was due three days earlier, on October 31. (Dkt. Nos. 138, 143.) Because the Court

21   grants pro se litigants greater leeway than represented litigants Eldridge v. Block, 832 F.2d 1132,

22   1137 (9th Cir. 1987) (citing Boag v. MacDougall, 454 U.S. 364, 365 (1982)), and “[c]ases

23   should be decided upon their merits whenever reasonably possible” Eitel v. McCool, 782 F.2d

24


     ORDER DENYING MOTION TO STRIKE UNTIMELY FILED AMENDED COMPLAINT - 1
             Case 2:20-cv-00190-MJP Document 153 Filed 12/08/20 Page 2 of 2




 1   1470, 1472 (9th Cir.1986), the Court will not strike the Amended Complaint based on a

 2   three-day delay. Defendants’ Motion is therefore DENIED.

 3

 4          The clerk is ordered to provide copies of this order to all counsel.

 5          Dated December 8, 2020.



                                                          A
 6

 7
                                                          Marsha J. Pechman
 8                                                        United States Senior District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING MOTION TO STRIKE UNTIMELY FILED AMENDED COMPLAINT - 2
